1

2

3

4

5

6                                      UNITED STATES DISTRICT COURT

7                                 CENTRAL DISTRICT OF CALIFORNIA

8

9    ANDERS KARLSSON,                            )   Case No. CV 14-0420 FMO (Ex)
                                                 )
10                        Plaintiff,             )
                                                 )
11                 v.                            )   JUDGMENT
                                                 )
12   GENE EWING, et al.,                         )
                                                 )
13                        Defendants.            )
                                                 )
14                                               )

15           Pursuant to the Stipulated Application to Dismiss Defendant Connie J. Troncale with

16   Prejudice, (Dkt. 446) and the Order Dismissing Action With Prejudice, filed contemporaneously

17   with the filing of this Judgment, IT IS ADJUDGED that the above-captioned case is dismissed

18   with prejudice. The court shall not retain jurisdiction to enforce the terms of the settlement. See

19   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82, 114 S.Ct. 1673, 1677 (1994).

20   Dated this 16th day of March, 2020.

21

22                                                                       /s/
                                                                   Fernando M. Olguin
23                                                             United States District Judge

24

25

26

27

28
